ZARELLA, J., with whom SULLIVAN, C. J.,
joins, concurring. I agree with the majority that General Statutes § 52-557n (a) (1) “clearly and expressly abrogates the traditional common-law doctrine in this state that municipalities are immune from suit for torts committed by their employees and agents. . . . Therefore, the legislature has manifested its intention to abrogate governmental immunity under the statute.” (Citations omitted.) I also concur in the result.
I write separately to note my agreement with the majority insofar as it has declined to extend further the purposive approach to statutory interpretation first announced in State v. Courchesne, 262 Conn. 537, 577-78, 816 A.2d 562 (2003). The purposive approach requires the statutory interpreter to consider all of the circumstances surrounding the enactment of the legislation in attempting to divine the legislative intent even when the language of the statute under interpretation is clear and unambiguous. See id., 566, 577.
Specifically, I agree with the majority’s rejection of the defendants’ argument that the lack of any relevant legislative debate on § 52-557n (a) (1) suggests that the legislature did not intend to abrogate the common law. This seems to be a straightforward application of the commonsense notion that, when the legislature speaks “clearly and expressly,” there is no further requirement *39that the legislative history also affirmatively reflect that expressed intent. In short, I agree with the majority’s rejection of the theory that nothing means something. Finally, I would only note that, in light of the majority’s conclusion that the legislature has spoken “clearly and expressly,” even affirmative legislative history favoring the defendants’ interpretation should not change the result in this case. Cf. W & D Acquisitions, LLC v. First Union National Bank, 262 Conn. 704, 718, 817 A.2d 91 (2003) (Zarella, J., concurring).
Accordingly, I concur.